      Case 2:15-cv-00079-LGW-BWC Document 282 Filed 10/21/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               BRUNSWICK DIVISION

 STATE OF GEORGIA, et. al.,

                       Plaintiffs,

v.                                                    Case No.: 2:15-cv-00079-LGW-BWC

 ANDREW WHEELER, et. al.

                       Defendants


                         NOTICE OF INTENT TO FILE REPLY


        Pursuant to Local Rule 7.6, Defendant-Intervenors National Wildlife Federation and One

 Hundred Miles hereby notify the Clerk they intend to file a reply to Federal Defendants’

 Response to Defendant-Intervenors’ Motion to Hold Case in Abeyance.

        Respectfully submitted this 21st day of October,

                                                 s/ Catherine M. Wannamaker
                                                 Georgia Bar No. 811077
                                                 Southern Environmental Law Center
                                                 463 King Street, Suite B
                                                 Charleston, SC 29403-5270
                                                 (843) 720-5270
                                                 cwannamaker@selcsc.org

                                                 s/ J. Blanding Holman IV
                                                 Admitted pro hac vice
                                                 Southern Environmental Law Center
                                                 463 King Street, Suite B
                                                 Charleston, SC 29403-5270
                                                 (843) 720-5270
                                                 bholman@selcsc.org




                                                1
Case 2:15-cv-00079-LGW-BWC Document 282 Filed 10/21/19 Page 2 of 3



                                s/ Megan Hinkle Huynh
                                Admitted pro hac vice
                                Georgia Bar No. 877345
                                Ten 10th Street NW, Suite 1050
                                Atlanta, GA 30309
                                (404) 521-9900
                                mhuynh@selcga.org

                                Counsel for Intervenor Defendants National
                                Wildlife Federation and One Hundred Miles




                                2
     Case 2:15-cv-00079-LGW-BWC Document 282 Filed 10/21/19 Page 3 of 3



                                  CERTIFICATE OF SERVICE

       I hereby certify that on October 21, 2019, I electronically filed the foregoing Notice of

Intent to File Reply with the Clerk of Court using the CM/ECF system which will send

notification of such filing to the attorneys of record.


                                                   s/ Megan Hinkle Huynh
                                                   Counsel for Defendant-Intervenors National
                                                   Wildlife Federation and One Hundred Miles
